 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIE J. BURNS, )
Plaintiff,
Vv. Case No. 1:19-cv-196
ERIE COUNTY PRISON, et al.,
Defendants. )
MEMORANDUM ORDER

This action was received by the Clerk of Court on July 9, 2019 and was referred to
United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in
accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules
pertaining to Magistrate Judges.

On September 3, 2019, Magistrate Judge Lanzillo issued a Report and Recommendation
recommending that Plaintiffs motion for leave to proceed in forma pauperis, ECF No. [1], be
granted and the within action be dismissed as legally frivolous in accordance with 28 U.S.C.
§1915(e). Plaintiff filed Objections to the Report and Recommendation on September 20, 2019.
ECF No. [3].

In his objections, Plaintiff challenges the recommended dismissal of his First Amendment
retaliation claim — specifically, Judge Lanzillo’s conclusion that Plaintiff did not allege adverse
action that would be sufficient to “deter a person of ordinary firmness” from exercising his First
Amendment rights. See ECF No. [2] at 5 (quoting Allah v. Seiverling, 229 F.3d 220, 225 3d
Cir. 2000)). Judge Lanzillo opined that, pursuant to Third Circuit precedent, Defendant

Holman’s written statement that Plaintiff might receive a misconduct if he filed another

 
 

 

“harassing communication” was insufficient, as a matter of law, to establish adverse action. See
id. at 5-6 (citing authority). Plaintiff insists that, as a result of being “threatened with
disciplinary action,” he has not filed any further grievances and he fears for his safety. ECF No.
[3], (2. Plaintiff's own subjective feelings and perceptions are immaterial, however, because the
existence vel non of adverse action is determined using an objective standard. See Vaughn v.
Cambria Cty. Prison, 709 F. App'x 152, 154 n.1 (3d Cir. 2017) (“ordinary firmness test is an
objective one, not subjective.”) (internal quotation mark and citation omitted); Banda v. Corniel,
682 F. App'x 170, 174 (3d Cir. 2017) (whether the plaintiff “was actually deterred is immaterial”
to determining whether he or she suffered an adverse action) (emphasis in the original). Judge
Lanzillo’s recommendation on this point appears to be in accordance with Third Circuit
authority, and Plaintiff cites no persuasive basis for finding otherwise.

Plaintiff next objects that the grievance system at Erie County Prison is “illigitimate [sic],
all wrong and totally biased,” because Holman is “Judge and Jury and its [sic] all prejudicial and
biased.” ECF No. [3], (3. Relatedly, Plaintiff asserts “[i]t’s unconstitutional that if [Plaintiff]
wanted to Grieve the counselor, that [he] would have to go through the counselor to even obtain
a grievance.” Id. It is well-established, however, that prisoners do not have a constitutionally
protected right to a grievance process. See Jackson v. Gordon, 145 F. App'x 774, 777 (3d Cir.
200) (per curiam); see also Bowman vy. Wahl, No. 2:19-CV-03092-JDW, 2019 WL 3713880, at
*2 (E.D. Pa. Aug. 6, 2019) (holding that plaintiffs claims based upon the handling of his prison
grievances failed to state a plausible constitutional violation). Accordingly, Plaintiffs
complaints about the manner in which grievances are handled does not state a plausible
constitutional due process claim.

After de novo review of the complaint and documents in the case, together with the report

 
 

 

and recommendation and obj ections thereto, the following order is entered:

AND NOW, this 2S aay of October, 2019;

IT IS ORDERED that the Plaintiffs motion for leave to proceed in forma pauperis, ECF
No. [1], shall be, and hereby is, GRANTED.

IT IS FURTHER ORDERED that the within civil action shall be, and hereby is,
DISMISSED as legally frivolous in accordance with 28 U.S.C. §1915(e)(2). Inasmuch as the
defects in Plaintiff's complaint cannot be cured through further amendment, the complaint is
dismissed with prejudice, and without leave to further amend. The Clerk is therefore directed to
mark this case “CLOSED.”

Finally, IT IS ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on September 3, 2019, ECF No. [2], is adopted as the opinion of the court.

 

 

SUSAN PARADISE BAXTER
United States District Judge

cm: WILLIE J. BURNS
12121
Erie County Prison
1618 Ash Street
Erie, PA 16503-2198

(via U.S. mail, first class)

 
